Name: Commission Regulation (EC) No 2933/95 of 19 December 1995 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  prices;  plant product;  trade
 Date Published: nan

 20 . 12. 95 EN Official Journal of the European Communities No L 307/21 COMMISSION REGULATION (EC) No 2933/95 of 19 December 1995 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 23 (2) thereof, Whereas it is necessary to supplement the CN codes of the products listed in the Annex to Commission Regula ­ tion (EC) No 3223/94 (3), as last amended by Regulation (EC) No 1740/95 (4), on detailed rules for the application of the import arrangements for fruit and vegetables ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 3223/94 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . 2 OJ No L 132, 16. 6. 1995, p. 8 . 0) OI No L 337, 24. 12. 1994, p. 66. (&lt;) OJ No L 167, 18 . 7. 1995, p. 10 . No L 307/22 EN Official Journal of the European Communities 20 . 12. 95 ANNEX PART A CN code Description Period of application 0702 00 15 Tomatoes from 1 January to 31 March 0702 00 20IIfrom 1 to 30 April 0702 00 25 l from 1 to 14 May 0702 00 30 \ | from 15 to 31 May 0702 00 35 \ | from 1 June to 30 September 0702 00 40 from 1 to 31 October 0702 00 45 l from 1 November to 20 December 0702 00 50 from 21 to 31 December 0707 00 10 Cucumbers from 1 January to end February 0707 00 15 Cucumbers from 1 March to 30 April ex 0707 00 20 Cucumbers other than those intended for processing from 1 to 15 May ex 0707 00 25 Cucumbers other than those intended for processing from 16 May to 30 September ex 0707 00 30 Cucumbers other than those intended for processing from 1 to 31 October 0707 00 35 Cucumbers from 1 to 10 November 0707 00 40 Cucumbers from 11 November to 31 December 0709 10 40 Artichokes from 1 November to 31 December 0709 10 10 from 1 January to 31 May 0709 10 20 from 1 to 30 June 0709 90 71 Courgettes from 1 to 31 January 0709 90 73 from 1 February to 31 March 0709 90 75 from 1 April to 31 May 0709 90 77 \ from 1 June to 31 July 0709 90 79 from 1 August to 31 December 0805 10 61 Sweet oranges, fresh from 1 to 31 December 0805 10 65 I 0805 10 69 \ 0805 10 01 l from 1 January to 31 March 0805 10 05 I 0805 10 09 l 0805 10 11 from 1 to 30 April 0805 10 15 0805 10 19 0805 10 21 from 1 to 15 May 0805 10 25 0805 10 29 0805 10 31 from 16 to 31 May 0805 10 33 0805 10 35 0805 20 31 Clementines from 1 November to 31 December 0805 20 1 1 \ from 1 January to end February 20 . 12. 95 EN Official Journal of the European Communities No L 307/23 CN code Description Period of application 0805 20 33 Mandarins, (including tangerines and from 1 November to 31 December satsumas) ; wilkings and similar citrus hybrids 0805 20 35 0805 20 37 I 0805 20 39 0805 20 13 I from 1 January to end February 0805 20 15 0805 20 17 I 0805 20 19 I 0805 30 30 Lemons from 1 June to 31 October 0805 30 40 from 1 November to 31 December 0805 30 20 I from 1 January to 31 May 0806 10 40 Table grapes from 21 July to 31 October 0806 10 50 I from 1 to 20 November 0808 10 71 Apples (') from 1 to 31 July 0808 10 73 \ 0808 10 79 I 0808 10 92 I from 1 August to 31 December 0808 10 94 0808 10 98 0808 10 51 \ from 1 January to 31 March 0808 10 53 \ 0808 10 59 I « 0808 10 61 from 1 April to 30 June 0808 10 63 0808 10 69 0808 20 47 Pears (2) from 1 to 15 July 0808 20 51Ilfrom 16 to 31 July 0808 20 57 I from 1 August to 31 October 0808 20 67IIfrom 1 November to 31 December 0808 20 31llfrom 1 January to 31 March 0808 20 37 from 1 to 30 April 0809 10 20 Apricots from 1 to 20 June 0809 10 30IIfrom 21 to 30 June 0809 10 40 I \ from 1 to 31 July 0809 20 39 Cherries 'other' from 21 to 31 May 0809 20 49llfrom 1 June to 15 July 0809 20 59 I from 16 to 31 July 0809 20 69 from 1 to 10 August 0809 30 21 Peaches and nectarines from 11 to 20 June 0809 30 29Il 0809 30 31Ilfrom 21 June to 31 July 0809 30 39Il 0809 30 41llfrom 1 August to 30 September 0809 30 49 \ | 0809 40 20 Plums from 11 to 30 June 0809 40 30 I I from 1 July to 30 September (') Except cider apples of CN code 0808 10 10 , presented in bulk from 16 September to 15 December. (2) Except perry pears of CN code 0808 20 10 , presented in bulk, from 1 August to 31 December. No L 307/24 EN Official Journal of the European Communities 20 . 12. 95 PART B CN code Description Period of application ex 0707 00 20 Cucumbers for processing from 1 to 15 May ex 0707 00 25 I from 16 May to 30 September ex 0707 00 30 from 1 to 31 October 0809 20 31 0809 20 41 0809 20 51 0809 20 61 Sour cherries from 21 to 31 May from 1 June to 15 July from 16 to 31 July from 1 to 10 August